Citation Nr: 0621857	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder, status post laminectomy.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder to include 
depression and anxiety.  




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1977 to May 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, such as the Social 
Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).     

In a December 2002 and December 2003 private medical record, 
the examiner noted that the veteran was in the process of 
applying for SSA disability benefits.  Thus, the SSA may have 
medical records in conjunction with this application that 
would bear on the veteran's.  38 C.F.R. § 3.159(c)(2).  

The Board also notes that the veteran has failed to report 
for VA examinations scheduled in connection with his claims 
in the past.  Such an evaluation is necessary for appropriate 
handling of the veteran's claim in the Board's opinion.  

In addition, the RO should attempt to obtain pertinent 
treatment records.  The Board notes in this regard that the 
veteran apparently had been treated and received "Worker's" 
compensation for a lifetime low back disability by the State 
prior to entering service in September 1977.  It has also 
been reported by way of history that he had undergone failed 
low back surgery since service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all treatment 
received by him for his claimed back and 
psychiatric disorders since service.  
This should include copies of the records 
dealing with any low back medical care 
and State benefits received before 
service and the reported low back surgery 
performed after service.  After securing 
the necessary address and release 
information, the records of any indicated 
medical treatment from should be 
requested.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

3.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about whether he currently is 
receiving disability benefits from the 
SSA.  Based on his response, the RO 
request all records of treatment of the 
veteran corresponding to his disability 
benefits application.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect must be added to the claims 
file.  

4.  The veteran should be afforded a VA 
examination in order to determine the 
nature and severity of the claimed low 
back disorder.  The claims folder should 
be made available to the examiner for 
review.  All indicated testing should be 
done in this regard.  

5.  Then, the RO should readjudicate the 
veteran's claims for service connection 
in light of all the evidence of record.  
If the determination remains unfavorable 
to the veteran, he must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




